417 Mich. 602 (1983)
339 N.W.2d 628
MURPHY
v.
DAIRYLAND INSURANCE COMPANY
Docket No. 67492, (Calendar No. 1).
Supreme Court of Michigan.
Argued May 3, 1983.
Decided November 7, 1983.
Farhat, Burns, Story & Stafford, P.C. (by Charles E. Henderson), for the plaintiff.
Fowler, Tuttle & Harley (by Larry D. Fowler) for Dairyland Insurance Company.
BRICKLEY, J.
Plaintiff motorcyclist was seriously injured and his motorcycle extensively damaged as a result of a collision on July 3, 1979, with an automobile insured by defendant Dairyland Insurance Company. Plaintiff filed an action against Dairyland and others seeking personal protection insurance benefits and property protection insurance benefits pursuant to the Michigan no-fault act, MCL 500.3101 et seq.; MSA 24.13101 et seq. Subsequently, plaintiff moved for partial summary judgment against Dairyland in respect to his claim for the cost of repairing his motorcycle. Plaintiff's motion was granted.[1] The Court of Appeals reversed in an unpublished opinion per curiam, finding no liability on the part of Dairyland for *604 physical damage to plaintiff's motorcycle. We granted leave to appeal. 414 Mich. 863 (1982).
The issue we are asked to decide is whether damages sustained by a motorcycle involved in a collision with a motor vehicle are excluded from property protection insurance coverage under § 3123 of the no-fault act.[2] We conclude that the analysis used in Pioneer State Mutual Ins Co v Allstate Ins Co, 417 Mich. 590; 339 NW2d 470 (1983), decided today, controls the resolution of this issue.
Plaintiff's argument may be synopsized as follows:
1. The definition of motor vehicle in the no-fault act expressly excludes motorcycles. MCL 500.3101(2); MSA 24.13101(2).[3]
2. "Motor vehicle" and "vehicle" are used interchangeably and synonymously throughout the act.
3. "Vehicle" as that term is used in MCL 500.3123(1)(a); MSA 24.13123(1)(a) must mean "motor vehicle".[4]
*605 4. Therefore, property damage to a motorcycle is recoverable as property insurance benefits under MCL 500.3121(1); MSA 24.13121(1).[5]
In Pioneer, ante, p 594, where plaintiffs advance the identical argument, we state:
"We disagree with the plaintiff's contention that the Legislature intended the term `vehicle' as used in § 3123(1)(a) to be synonymous with the term `motor vehicle' as defined in § 3101(2)(c). If the Legislature had intended these two terms to be synonymous, there would have been no need to provide a separate definition of the term `vehicle', as found in § 3123(1)(a). Although the term `vehicle' is also used in other provisions of the act, it is not separately defined in those provisions as it is in § 3123(1)(a). Consequently, although the Legislature may have used the term `motor vehicle' and `vehicle' interchangeably in other provisions of the act, the fact that the term `vehicles' in § 3123(1)(a) is accorded a separate definition in order to preclude the application in that section of the more limited term `motor vehicle', as defined in § 3101(2)(c), indicates that the Legislature obviously chose to include a broader class of vehicles within the scope of § 3123(1)(a).

* * *
"We believe that the language of § 3123(1)(a) is clear and unambiguous. The exclusion in that section applies to vehicles operated or designed for operation on a public highway by power other than muscular power."
Consistent with our analysis in Pioneer, we conclude that the exclusion in § 3123(1)(a) applies to motorcycles. A motorcycle is a vehicle operated *606 by power other than muscular power. At the time of the collision in this case, the motorcycle was being driven on a public highway. As a result, we hold that property protection insurance benefits are not available for damages sustained by a motorcycle involved in a motor vehicle accident which occurs while the motorcycle is being operated on a public highway.
Affirmed.
WILLIAMS, C.J., and KAVANAGH, LEVIN, RYAN, CAVANAGH, and BOYLE, JJ., concurred with BRICKLEY, J.
NOTES
[1]  Plaintiff was awarded $1,907.63 plus interest and costs.

Our review of the motion filed by plaintiff, of the argument before the trial court, and of the order entered by the trial judge has not revealed the subsection of GCR 1963, 117, relied on as authority for the granting of plaintiff's motion. In view of our disposition of this matter, further action is not required. We note, however, that the practice of "hedging one's bets" by failing to specifically cite to the appropriate authority prompted proposed rules MCR 2.116(C) and 2.119(A)(1)(b).
[2]  Plaintiff settled his claim for personal protection insurance benefits. An order for discontinuance with prejudice as to that claim was entered on November 17, 1980.
[3]  At the time of plaintiff's collision, MCL 500.3101(2); MSA 24.13101(2) read, in pertinent part:

"`Motor vehicle' as used in this chapter * * * means a vehicle, including a trailer, operated or designed for operation upon a public highway by power other than muscular power which has more than 2 wheels, but does not include a moped".
After plaintiff's collision, that section of the no-fault act was amended to read, in pertinent part:
"`Motor vehicle' means a vehicle, including a trailer, operated or designed for operation upon a public highway by power other than muscular power which has more than 2 wheels. Motor vehicle does not include a motorcycle or a moped". 1980 PA 445, MCL 500.3101(2)(c); MSA 24.13101(2)(c).
[4]  MCL 500.3123(1)(a); MSA 24.13123(1)(a) reads, in pertinent part:

"Damage to the following kinds of property is excluded from property protection insurance benefits:
"(a) Vehicles and their contents, including trailers, operated or designed for operation upon a public highway by power other than muscular power".
[5]  MCL 500.3121(1); MSA 24.13121(1) reads, in pertinent part:

"Under property protection insurance an insurer is liable to pay benefits for accidental damage to tangible property arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle subject to the provisions of this section and sections 3123 * * *."